Case 4:17-cv-11488-TGB-RSW ECF No. 39 filed 10/24/18               PageID.418     Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN


     Barbara Dejonghe,                             Case No.: 4:17−cv−11488−TGB−RSW

                   Plaintiff,
                                                        STIPULATION TO
     v.                                              DISMISS ENTIRE ACTION
                                                        WITH PREJUDICE
     Ocwen Loan Servicing, LLC,

                   Defendant.


          Plaintiff, BARBARA DEJONGHE (“Plaintiff”) and Defendant, OCWEN
LOAN SERVICING, LLC (“Defendant”) (jointly the “Parties”), hereby move this
Honorable Court to dismiss the above-entitled action with prejudice. In support of
this joint motion, the Parties state as follows:
1.        The Parties have reached a settlement in this action;
2.        The Parties to this litigation have jointly entered into this Stipulation;
3.        Defendant, without acknowledging liability or wrongdoing, and Plaintiff,
          without acknowledging liability or wrongdoing, have agreed to fully and
          completely settle this matter;
4.        The Parties are to bear their own fees and costs;
5.        The settlement between Plaintiff and Defendant is memorialized in a written
          settlement agreement, now fully executed by Plaintiff and the Defendant; and
6.        The Parties agree that this Court may proceed to dismiss this action in its
          entirety with prejudice as to Plaintiff’s individual claims, pursuant to Fed. R.
          Civ. P. 41(a)(1)(A)(ii).
Case 4:17-cv-11488-TGB-RSW ECF No. 39 filed 10/24/18         PageID.419   Page 2 of 3




7.    The Parties agree that this Court shall retain jurisdiction over this matter to
      enforce the settlement agreement.
       WHEREFORE, the Parties jointly move this Court to dismiss the above-
captioned action with prejudice.




Dated: October 24, 2018               HYDE & SWIGART

                                      By:      /s Anthony Chester
                                               Anthony P. Chester (P77933)
                                               HYDE & SWIGART
                                               120 South 6th Street, Suite 2050
                                               Minneapolis, MN 55402
                                               Telephone: (952) 225-5333
                                               Email: tony@westcoastlitigation.com




Dated: October 24, 2018               HINSHAW & CULBERTSON LLP

                                      By:      /s Jennifer W. Weller
                                               Jennifer W. Weller
                                               HINSHAW & CULBERTSON LLP
                                               151 North Franklin Street, Suite 2500
                                               Chicago, IL 60606
                                               Telephone: (312) 704-3000
                                               Email: jweller@hinshawlaw.com




                                          !2
Case 4:17-cv-11488-TGB-RSW ECF No. 39 filed 10/24/18       PageID.420    Page 3 of 3




                         CERTIFICATE OF SERVICE

       I, Anthony Chester, hereby certify that on October 24, 2018, I electronically
filed with the Clerk of the U.S. District Court, Eastern District of Michigan, the
foregoing STIPULATION TO DISMISS ENTIRE ACTION WITH
PREJUDICE by using the CM/ECF system, which will send notification of such
filings to all attorneys of record.

Date: October 24, 2018                   By:/s/ Anthony Chester
                                            Anthony P. Chester (P77933)
                                            HYDE & SWIGART
                                            120 South 6th Street, Suite 2050
                                            Minneapolis, MN 55402
                                            Telephone: (952) 225-5333
                                            Email: tony@westcoastlitigation.com




                                         !3
